DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/KR2018/003217 filed 03/20/2018, which claims benefit of the Korean Application No. KR1020170090378, filed 07/17/2017, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 102(a)(1) over Kato (JPH-08155569-A); and Claims 2-3 under 35 U.S.C. § 103 over Kato (JPH-08155569-A) in view of Hara (U.S. Patent No. 6,082,163) have been fully considered but are not persuasive. 
Applicant argues that Kato does not teach any factors regarding heating temperature or time. The examiner respectfully points out that Hara is relied upon for these limitations. 
Applicant argues that Hara does not teach heating the wire under tension, and that Hara teaches applying tension to the steel wire after heating the steel wire instead of heating the steel wire while applying tension. The examiner disagrees and points out that (a) Kato is relied upon to teach this limitation; and (b) the steel wire within Hara is still at the required temperature to meet the claims when tension is applied to it, i.e., “the heated steel filament…while applying tension…”

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim uses the variable of “ln(t)”. However, in the instance that a time of 1 second is used, this would result in the above term becoming zero meaning that the Condition (A) would equal T+2.7T. If no tension was applied in this scenario Condition (A) would be further reduced to T, thus making the whole expression Condition (A): 600 ≥ T ≥ 425 K, however, this renders the claim indefinite since 425 K converts to 151.85°C yet earlier within the claim, the upper limit of the heating temperature is defined as 150°C.

Election/Restrictions
Newly submitted claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, Claim 1 is drawn to a steel cord.
Group II, Claims 4-7 are drawn to a method of manufacturing a steel cord. 
Group II, Claim 8 is drawn to a single steel wire.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and II lack unity of invention because even though the inventions of these groups require the technical feature of a wire that has undergone a drawing process, a heating process performed in a state in which tension is applied to the wire, and a cooling process, these technical features are not special technical features as they do not make a contribution over the prior art in view of Kato (JPH08155569A). Kato teaches a wire undergoing through a drawing process (page 1, paragraph 6). Kato teaches a heating process performed in a state in which tension is applied to the wire (page 1, paragraph 6). Kato teaches a cooling process (page 2, paragraph 1).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JPH08155569A, previously cited) in view of Hara (U.S. Patent No. 6,082,163, previously cited). 

Regarding Claim 1, Kato teaches a steel cord having excellent straightness (page 1, paragraph 1). Kato teaches a wire undergoing through a drawing process (page 1, paragraph 6). Kato teaches a heating process performed in a state in which tension is applied to the wire (page 1, paragraph 6). Kato teaches a cooling process (page 2, paragraph 1). Kato teaches a cooling temperature in the cooling process being less than 40°C (Table 1 of the Original Document). Kato teaches a winding portion on which the wire is wound, the winding portion having a diameter greater than a diameter of the wire (Original Document, Figure 1, Char. No. 9). 
However, Kato does not teach a heating temperature process as being between 80°C and 150°C. Furthermore, Kato does not teach a condition (A) as recited within the instant claim.  
Hara teaches a wet drawing process for a steel wire (abstract). Hara teaches a heating temperature in the heating process as being 145°C (column 10, line 33). The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)). Hara teaches a heating temperature of 145°C of which converts to an absolute temperature K of 418.15 K (column 10, lines 29-45). Hara teaches a heating time of 40 minutes of which converts to 2400 seconds (column 10, lines 29-45). Hara teaches tension being applied to the wire during the heating process using 1 kg, of which converts to 1 kgf (column 10, lines 29-45). These values satisfy condition A (e.g., 600 ≥ Condition A ≥ 425),  as shown below within (1) through (6). 

                        
                            C
                            o
                            n
                            d
                            i
                            t
                            i
                            o
                            n
                             
                            
                                
                                    A
                                
                            
                            :
                            T
                            +
                            13.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            +
                            
                                
                                    2.7
                                
                                
                                    T
                                
                            
                            ≥
                            425
                        
                                                       (1)
                        
                            T
                            +
                            13.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            +
                            
                                
                                    2.7
                                
                                
                                    T
                                
                            
                            ≥
                            425
                        
                                                                  (2)
                        
                            418.15
                            +
                            13.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            2400
                                        
                                    
                                
                            
                            +
                            2.7
                            (
                            1
                            )
                            ≥
                            425
                        
                                                       (3)
                        
                            418.15
                            +
                            106.40
                            +
                            2.7
                            ≥
                            425
                        
                                                                 (4)
                        
                            418.15
                            +
                            106.40
                            +
                            2.7
                            ≥
                            425
                        
                                                                 (5)
                        
                            527.25
                            ≥
                            425
                        
                                                                                 (6)

Hara teaches these features, in part, alleviate problems such as wire breakage (column 11, lines 1-6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the concepts of Hara with the motivation of alleviating wire breakage. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735